           Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 1 of 12
                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA LoMORO                                            : CIVIL ACTION

    vs.                                                    NO. 18-CV-3229

                                           :
DAILY NEWS, L.P.
___________________________________________

                                    O R D E R [PROPOSED]


          AND NOW, to wit, this ____ day of ______________, 2019, upon due consideration,

it is hereby ORDERED and DECREED that plaintiff DIANA LoMORO’s Motion for

Reconsideration is GRANTED, and this Court’s Order of March 8, 2019 dismissing case is

VACATED. It is further ORDERED and DECREED that defendant’s Rule 12(b) Motion to

Dismiss Amended Complaint is denied.

      [It is further ORDERED and DECREED that plaintiff is granted leave of Court to file her

Second Amended Complaint, which was attached to her Motion for Reconsideration, within

Seven (7) Days of the date of this Order.] - optional

      Defendant DAILY NEWS, L.P. is afforded Twenty-One (21) days from the date of this

Order to duly file its Answer to [Second] Amended Complaint, failing which plaintiff shall be

entitled to enter default in her favor and against defendant.



                                        BY THE COURT:

                                        _________________________________

                                                        U.S.D.J.
           Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 2 of 12
                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA LoMORO                                             : CIVIL ACTION

    vs.                                                     NO. 18-CV-3229

                                           :
DAILY NEWS, L.P.
___________________________________________

                                      O RDER FOR HEARING


          AND NOW, to wit, this ___ day of ______________, 2019, it is hereby ORDERED and

DECREED that a hearing is scheduled for Oral Argument in regard to plaintiff’s Motion for

Reconsideration.


          The hearing is scheduled for the ___ day of _______________, 2019, at __ o’clock

__.M., in Courtroom ____, located on the _______ floor, US Courthouse, 601 Market Street,

Phila PA 19106.


          Your failure to appear may result in the granting of the relief requested.



                                                BY THE COURT:



                                                _________________________________

                                                                        U.S.D.J.




                                                 - 1 -
           Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 3 of 12



                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA LoMORO                                        : CIVIL ACTION

    vs.                                               NO. 18-CV-3229

                                           :
DAILY NEWS, L.P.
___________________________________________

                            REQUEST FOR ORAL ARGUMENT


To The Honorable Court:


          Plaintiff/movant DIANA LoMORO respectfully requests Oral Argument on her pending


Motion for Reconsideration.




Dated: March 22, 2019                         /Simon Rosen, Esq./
                                              Counsel for Plaintiff/Movant




                                            - 2 -
           Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 4 of 12
                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA LoMORO                                           : CIVIL ACTION

    vs.                                                    NO. 18-CV-3229

DAILY NEWS, L.P.
___________________________________________
   PLAINTIFF’ MOTION FOR RECONSIDERATION AND REQUEST FOR ORAL

 ARGUMENT IN REGARD TO THIS COURT’S ORDER GRANTING DEFENDANT’S

             RULE 12(b)(6) MOTION TO DISMISS AMENDED COMPLAINT

   COMES NOW your movant, plaintiff DIANA LoMORO, who through her counsel,

SIMON ROSEN, ESQ., of LAW OFFICE OF SIMON ROSEN, PLLC, respectfully moves as

follows:

            1. Pursuant to Local Civil Rule 7.1(g) of this Court, plaintiff DIANA LoMORO

               seeks reconsideration of this Court’s Order dismissing the Amended Complaint

               with prejudice, en toto; amovant also humbly requests oral argument on the

               within motion.

            2. Plaintiff initiated this action under various theories of recovery; defendant filed a

               Rule 12(b)(6) motion to dismiss, resulting in an agreed-upon Stipulation coupled

               with plaintiff being granted leave to file an amended complaint.

            3. Defendant’s motion to dismiss provided a virtual road map admonishing plaintiff

               to plead “actual malice” in her amended complaint.

            4. Your plaintiff then filed her Amended Complaint, pleading actual malice in

               Paragraph 19B therein. Amended Complaint attached.

            5. Upon information and belief, plaintiff cured the defect of failing to plead actual

               malice.




                                               - 3 -
Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 5 of 12
 6. To wit, Paragraph 19B of the Amended Complaint specifically alleges that

     defendant’s conduct was done with “actual malice. See Amended Complaint

     attached.

 7. In her Amended Complaint, plaintiff/movant LoMORO also provided additional

     facts, and actual evidence, in support of actual malice, which taken as a whole.

     can be construed to plead that defendant publisher knew that the offending

     statements were false or acted in reckless disregard of their falsity; Conversely, if

     this Court opined that the Amended Complaint needs to specify, verbatim, that

     plaintiff should plead that defendant publisher knew that the offending statements

     were false or acted in reckless disregard of their falsity, dismissal is too harsh a

     sanction, and plaintiff should be afforded leave of Court to plead the required

     language which satisfies this Court..

 8. In support of her defamation claim under New Jersey law, it was pleaded that

     plaintiff’s appearance in a photograph,next to a headline and news story about a

     bar being closed for illicit mob-related activities, including prostitution and

     racketeering, was done with actual malice.

 9. Defendant’s conduct was done for an evil purpose, to do harm to plaintiff.

 10. Your plaintiff/movant was an employee and dancer at the subject shuttered bar

     establishment, and her image appearing in the photograph next to the headline and

     new story links her, as an employee of the establishment, to prostitution and

     related mob activity.

 11. Plaintiff’s image and likeness links plaintiff with the illicit activities, and plaintiff

     pleaded the placement of her image there was done with actual malice.




                                      - 4 -
Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 6 of 12
 12. Respondent’s arguments in its second Rule 12(b) Motion to Dismiss at best go to

    the weight of the allegations; plaintiff/movant LoMORO is entitled to discovery

    to gather evidence supportive of her allegations.

 13. Plaintiff was aware of the need to plead actual malice, and she did.

 14. This Court, in its March 8, 2019 Order and in support of dismissal, clearly stated

    that,

            “ . . . Plaintiff has failed to plead actual malice on the part

    of the Defendant with respect to her defamation and false light

    claim.”     See Order, attached and incorporated by reference.

 15. This Court, in its March 8 Order, further admonished that to meet the actual

    malice standard, “a plaintiff must plead that the publisher knew the statement(s)

    to be false or acted in reckless disregard of [their truth or falsity]; plaintiff submits

    that reading the Amended Cmoplaint

 16. In regard to the invasion of privacy, false light claim, Paragraph 25 of the

    Amended Complaint incorporated by reference and re-alleges all prior allegations

    set forth in the defamation count, which includes actual malice and the facts

    involving defendant publisher’s intentional or reckless conduct.

 17. Through incorporation by reference, actual malice was already alleged and the

    intentional or reckless conduct stated..

 18. Assuming, arguendo, that this Court opined that movant should have re-alleged

    “actual malice” and further specified that “the publisher knew the statement to be

    false or acted in reckless disregard of [their] truth or falsity, then in lieu of

    dismissal, plaintiff should be afforded the opportunity to so plead in her Second

    Amended Complaint; accordingly, plaintiff’s Second Amended Complaint is

    attached hereto and incorporated by reference as though fully set forth herein and




                                     - 5 -
Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 7 of 12
    made a part hereof; this Second Amended Complaint acts to cure the concern of

    this Court.

 19. The gravamen of the false light clam is that defendant publisher intentionally

    altered the subject photograph to portray plaintiff as ugly, gruesome, fat,

    grotesque; plaintiff took it one step further, she provided evidence in support of

    this allegation- by a professional visual artist (photographer).

 20. Defendant publisher’s conduct, as alleged, in exhibiting plaintiff’s image in the

    article touting illicit activity, and further altering plaintiff’s image, was allegedly

    done with malice and intent to harm plaintiff; this is the allegation, and plaintiff is

    entitled to gather additional evidence through discovery.

 21. Dismissal with prejudice of all claims is the harshest result this Court could

    possibly mete out.

 22. It is respectfully submitted that plaintiff point blank alleged that defendant

    publisher exhibited actual malice; and through its conduct demonstrated that the

    malice was intentional or with reckless disregard for its falsity.

 23. While plaintiff.movant humbly disagrees with this Court’s Order that plaintiff

    did not “plead actual malice”, plaintiff acknowledges that she did not verbatim

    plead that the conduct was intentional or with reckless disregard for its falsity; the

    failure of plaintiff to specifically plead that defendant’s malicious conduct was

    intentional or with reckless disregard to the falsity of the defamation and false

    light was an inadvertent omission; accordingly plaintiff should be granted leave

    of Court for to file Second Amended Complaint, thereby curing any defect. See

    Second Amended Complaint, attached and incorporated by reference.

 24. Under applicable law, based upon the facts at bar, reconsideration is warranted in

    the interests of justice and fair play. See Memorandum of Law, attached.



                                     - 6 -
        Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 8 of 12
          25. For the above-stated reasons, reconsideration should be granted, and plaintiff

             permitted to proceed with her claims.



                     WHEREFORE, movant DIANA LoMORO respectfully requests that this



             Court GRANT her Motion for Reconsideration.



                                            Respectfully submitted


Dated: March, 2019                         LAW OFFICE OF SIMON ROSEN, PLLC
                                             By: /Simon Rosen, Esq./ (#6279)
                                             Counsel for Diana LoMoro
                                             Movant/Plaintiff
                                             2019 Walnut Street
                                             Philadelphia PA 19103
                                             215-564-0212 / SimonOnKey@aol.com




                                            - 7 -
           Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 9 of 12



                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA LoMORO                                            : CIVIL ACTION

    vs.                                                     NO. 18-CV-3229

                                                        :
DAILY NEWS, L.P.

                  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S

                              MOTION FOR RECONSIDERATION

   COMES NOW your respondent, plaintiff DIANA LoMORO, who through her counsel,

SIMON ROSEN, ESQ., of LAW OFFICE OF SIMON ROSEN, PLLC, respectfully Argues as

follows:

I. INTRODUCTION

          Plaintiff filed a civil action against defendant Daily New, LP – a “publisher” for purposes

herein, and its parent company, Tronc, Inc.     Defendant filed a Rule 12(b) Motion to Dismiss,

and parties came to an agreement embodied in a Stipulation which acted to remove co-defendant

Tronc as a defendant, remove certain claims not cognizable under New Jersey law, and leaving

in the defamation and invasion of privacy (false light) claims. Based upon defendant’s initial

Rule 12(b) motion, plaintiff was aware that the Amended Complaint would need to plead

actual malice.

          Plaintiff filed her Amended Complaint, pleading actual malice. See Paragraph 19(B) of

the Amended Complaint, attached and incorporated by reference, which states verbatim,

          “Defendant DN published the subject article with actual malice”.

          Notwithstanding, defendant’s second Rule 12(b) motion was filed, which was contested

by plaintiff. This Court dismissed the defamation and false light counts against defendant,




                                                - 8 -
        Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 10 of 12
thereby dismissing the case en toto, with prejudice. This motion for reconsideration ensues.


II. ARGUMENT

       THIS MOTION FOR RECONSIDERATION IS TIMELY, AND THIS COURT IS
       EMPOWERED TO GRANT RECONSIDERATION UNDER THESE
       CIRCUMSTANCES

               Local Civil Rule 7.1(g) of the United States District Court for the Eastern District

       of Pennsylvania appeals to the equitable powers of this Court, thereby granting this

       tribunal the power to grant reconsideration and argument thereon. Although the Rule

       itself provides no enumeration of the factors to consider in granting reconsideration,

       applicable case law provides such guidance.

               First and foremost, the Local Rule requires that the request for reconsideration

       and argument be filed within 14 days of the Order from which relief is being requested.

       Here, movant has satisfied the 14 day requirement, therefore this motion should be

       deemed as being timely filed.

               Next, we see that reconsideration should be granted to avoid “injustice”, or to

       correct an error. See, for example, Max's Seafood Café v. Quinteros, 176 F.3d 669, 677

       (3d Cir. 1999); see also N. River Ins. Co. v. CIGNA Reinsurance, Co., 52 F.3d 1194,

       1218 (3d Cir. 1995),

               Your movant vehemently argues that denying her access to the courtroom door,

       by dismissal at this early juncture, results in injustice to your movant. Rule 12(b)

       motions are to be viewed in a light most favorable to the respondent. Here, movant

       specified that defendant committed “actual malice” in her defamation claim, and

       incorporated her prior allegations in the defamation claim into her false light claim.

               Notwithstanding same, movant can readily assuage any concern by filing her

       Second Amended Complaint, thereby curing the alleged defective pleading. To the




                                              - 9 -
       Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 11 of 12
      extent that this Court continues to opine that movant’s Amended Complaint was

      defective, then such defect should be deemed as an error which can be readily corrected

      by the filing of the attached Second Amended Complaint. Such inadvertence should not

      act to bar plaintiff from asserting her claims.

              Based upon the facts and applicable case law, this Court should properly grant

      reconsideration, and either deem the Amended Complaint as sufficient, or grant leave of

      Court for movant to file her Second Amended Complaint.


III. CONCLUSION


     Based upon the above-stated reasons, plaintiff’s Motion for Reconsideration should be

GRANTED.



Dated: March 22, 2019                              /Simon Rosen, Esq./
                                                   Counsel for Diana LoMoro
                                                   Movant/Plaintiff




                                             - 10 -
        Case 2:18-cv-03229-PBT Document 22 Filed 03/22/19 Page 12 of 12

                              CERTIFICATE OF SERVICE




       I, Simon Rosen, Esq., hereby certify that a true and correct copy of the within Motion for

Reconsideration was duly served upon all interested parties on March 22, 2019 through the ECF

filing system, and on all unrepresented parties by US first class regular mail, postage prepaid.



Dated: March 22, 2019                By: /Simon Rosen, Esq./

                                     Counsel for Diana LoMoro

                                     Plaintiff/Movant




                                              - 11 -
